El Juez Pbesideutb Se. Hebuandez,
emitió la opinión del tribunal.
Petrona Claudio, casada con Ramón Sánchez, promovió información en la Corte Municipal de Caguas para acredi-tar la posesión de un predio rústico de tres cuerdas de te-rreno que alega haber adquirido, la mitad por su parte de gananciales al fallecimiento de su primer esposo Julián Morales, y la otra mitad por compra al heredero. de Julián Morales, su hermano Aniceto del mismo apellido; y dicha corte por resolución de 12 de abril del corriente año 1920 aprobó la información practicada y ordenó que por el Re-gistrador de Caguas se haga la inscripción correspondiente a favor de Petrona Claudio, sin perjuicio de tercero de me-jor derecho.
El registrador denegó la inscripción del expediente “por observarse que la finca que el mismo comprende se forma por agrupación de una mitad que adquirió la promovente de origen hereditario por concepto de gananciales, y otra mi-tad de origen oneroso, por concepto de compra, constituyendo por consiguiente bienes de distinta naturaleza' jurídica que no pueden agruparse de acuerdo con la jurisprudencia sen-tada por el Tribunal Supremo de Puerto Rico en el caso de Torres v. El Registrador de Caguas, 27 D. P. R. 927; Porto Rican Leaf Tobacco Company v. Registrador, 20 D. P. R. 398, y Muñoz v. Registrador, 25 D. P. R. 842.”
La anterior calificación, su fecha 12 de abril próximo pa-sado, ha sido recurrida para ante esta Corte Suprema y alega *514la parte apelante para sostener el recurso que la finca en cuestión tiene la presunción de bien ganancial de la sociedad conyugal Claudio-Sáncbez y no pertenece a entidades dis-tintas, por lo que no son aplicables al caso las decisiones de esta Corte Suprema citadas por el registrador recurrido.
Tratándose como se trata de un expediente posesorio, la declaratoria de posesión no puede surtir más efectos legales que los que la misma indica, y por más que la promovente Petrona Claudio alegue en el escrito inicial del expediente y baya tratado de justificar que adquirió la mitad de la finca en pago de su parte de gananciales al fallecimiento de su primer esposo Julián Morales, no puede estimarse probado que diclia mitad es privativamente suya pues la cuestión de propiedad no fué ni pudo ser sometida a la consideración del juez municipal. El objeto de la información es sencilla-mente el de acreditar el título posesorio del peticionario, y la jurisdicción del juez no va más allá de la declaración del título posesorio. La finca de que se trata, cuya inscripción de posesión lia sido ordenada, tiene el carácter de bien ga-nancial de la sociedad Claudio-Sánchez mientras no se pruebe en el procedimiento debido que en todo o en parte pertenece privativamente al marido o a la mujer, según el artículo 3322 del Código Civil. Bespré v. El Registrador de San Germán, 14 D. P. R. 621; Boscio v. El mismo Registrador, 34 D. P. R. 624; Delgado v. El Registrador de Caguas, 22 D. P. R. 125, y Crehore v. El Registrador de Guayama, 25 D. P. R. 847.
La jurisprudencia invocada por el registrador no es ati-nente pues no está envuelta en este caso la agrupación de fincas pertenecientes a distintos dueños.
Es de revocarse la nota recurrida 31 ordenarse la inscrip-ción denegada.

Revocada la nota recurrida y ordenada la ins-cripción denegada.

Jueces concurrentes: Sres. Asociados "Wolf, del Toro, Al-drey y Hutcbison,